726 S.E.2d 838 (2012)
WAKE RADIOLOGY SERVICES, LLC; Wake Radiology Diagnostic Imaging, Inc.; Wake Radiology Consultants, PA; Smithfield Radiology, Inc.; and Raleigh MR Imaging, LP
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, DIVISION OF HEALTH SERVICE REGULATION, CERTIFICATE OF NEED SECTION and Pinnacle Health Services of North Carolina, LLC d/b/a Raleigh Radiology at Cedarhurst, Intervener.
No. 432P11.
Supreme Court of North Carolina.
June 13, 2012.
Frank S. Kirschbaum, Raleigh, for Wake Radiology Services, LLC, et al.
June S. Ferrell, Assistant Attorney General, for N.C. Dept. of Health and Human Services, Division of Health Services Regulation, Certificate of Need Section.
Marcus C. Hewitt, Raleigh, for Pinnacle Health Services of North Carolina, LLC, et al.

ORDER
Upon consideration of the petition filed on the 8th of May 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."